Coleman, J.
There will be judgment for the defendant dismissing the complaint. The basis of plaintiff’s complaint is that the register of Kings county failed to record the chattel mortgage in the proper columns — according to what plaintiff says is the vowel shown on the cover of the instrument. The instrument was properly recorded on the basis of the mortgagor’s name in the body, and the name on the back is not controlling, even if misspelled, which is not at all clear. But in any case the prior mortgagee cannot be prejudiced by any alleged failure on the part of the register to scrutinize the spelling. (Mutual Life Ins. Co. v. Lake, 87 N. Y. 257; Dodds v. O’Brien, 166 N. Y. Supp. 1065.The plaintiff also suggests — rather than contends — that as the motor vehicle was described as a “ Cheviolet Truck 1934,” when in fact it was a 1936 model, the first mortgage does not cover the vehicle in question. This might be so if no other identifying matter was supplied by the mortgage as filed. But the number of the motor (the one in question) was as prominently shown as the *1035year of the model, and, assuming the motor had been removed and placed within a different chassis, the instrument at least told the plaintiff that the motor had already been mortgaged to another and gave him notice of the existence of the earlier mortgage.